Citation Nr: 0406746	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.   
 
2.  Entitlement to service connection for a respiratory 
condition.  


REPRESENTATION

Appellant represented by:	S. A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




REMAND

The veteran served on active duty from December 1942 to 
September 1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO decision which denied 
an application to reopen claims for service connection for a 
bilateral foot condition and a respiratory condition.  In 
April 2002, the RO reopened the claims, but the RO denied the 
claims on the merits.  

In a February 2003 decision, the Board indicated that it 
agreed with the RO that the veteran had submitted new and 
material evidence to reopen the claims for service 
connection, but the Board denied the claims on the merits.  
The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2003, the VA 
Secretary filed a motion with the Court requesting that the 
Board decision on the merits of the claims be vacated and the 
case remanded.  An October 2003 Court order granted the 
motion.  

The 2003 motion and Court order require further development 
of the evidence.  Thus the Board remands the case to the RO 
for the following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since his release from active duty for 
foot problems and respiratory problems.  
The RO should then obtain copies of the 
related medical records which are not 
already on file.  

2.  The RO should have the veteran undergo 
VA examinations to determine the nature 
and etiology of current bilateral foot and 
respiratory conditions.  The claims folder 
should be provided to and reviewed by the 
examiners.  The examiners should diagnose 
all current foot and respiratory 
conditions.  Based on examination 
findings, a review of historical records, 
and medical principles, the examiners 
should provide medical opinions, with 
adequate rationale, as to the approximate 
date of onset and etiology of currently 
diagnosed foot and respiratory conditions, 
including any relationship between such 
conditions and the veteran's period of 
service.  The examiners should 
specifically comment as to whether any 
such foot and respiratory conditions are 
related to an event, injury, or disease in 
service, and whether any pre-service foot 
and respiratory conditions increased in 
severity during service.  

3.  After assuring compliance with the 
notice and duty provisions of the law, the 
RO should review the claims for service 
connection for a bilateral foot condition 
and a respiratory condition.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


